Name: Commission Regulation (EC) NoÃ 945/2006 of 26 June 2006 amending Regulation (EC) NoÃ 1342/2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 27.6.2006 EN Official Journal of the European Union L 173/12 COMMISSION REGULATION (EC) No 945/2006 of 26 June 2006 amending Regulation (EC) No 1342/2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 10(2) thereof, Whereas: (1) Articles 11a and 11c of Regulation (EC) No 1785/2003 lay down the mechanisms for calculating and periodically fixing the duties applicable to imports of husked rice falling within CN code 1006 20 and wholly milled rice and semi-milled rice falling within CN code 1006 30. (2) In order to prevent the operation of those mechanisms being disrupted by improper import licence applications, Commission Regulation (EC) No 1342/2003 (2) should set the security for import licences for husked rice, wholly milled rice and semi-milled rice at a sufficiently high level. (3) Regulation (EC) No 1342/2003 should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 12 of Regulation (EC) No 1342/2003, the following point (a)a is inserted: (a)a EUR 30 per tonne, by way of derogation from point (a), for products falling within CN codes 1006 20 and 1006 30 in the case of import licences;. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 796/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 830/2006 (OJ L 150, 3.6.2006, p. 3).